AMENDED BLD-086                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-2466
                                    ___________

                              STEPHEN G. CONKLIN,
                                           Appellant

                                          v.

KRISTINE M. ANTHOU, individually, and in her official capacity as an officer of the
Court, and as agent for, and/or as representative of JPMorgan Chase, and EMC Mortgage
Corporation; MARY D. GRENEN, individually, and in her official capacity as an officer
of the Court, and as agent for and/or representative of EMC Mortgage Corporation;
LAWRENCE T. HIMES, JR., individually, and in his official capacity as an officer of
the Court, and, as agent for, and/or as representative of Green & Birsic, P.C.; GRENEN
& BIRSIC, P.C., as counsel for JP Morgan Chase and EMC Mortgage Corporation; JP
MORGAN CHASE, and/or; EMC MORTGAGE CORPPORATION; STEPHEN P.
LINEBAUGH, individually and in his official capacity as Judge for the Court of
Common Pleas of York County; RICHARD K. RENN, individually and in his official
capacity as President Judge for the Court of Common Pleas of York County; MARIA
MUSTI COOK, individually and in her official capacity as Judge for the Court of
Common Pleas of York County; J. ROBERT CHUK, individually and in his official
capacity as Court Administrator of the Court of Common Pleas of York County; YORK
COUNTY SHERIFF'S OFFICE; RICHARD P. KEUERLEBER, individually and in his
official capacity as Sheriff of York County; JOHN DOE, individually and in his official
capacity as Deputy Sheriff of York County; COUNTY OF YORK; NINETEENTH
JUDICIAL DISTRICT OF PENNSYLVANIA
                       ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1-10-cv-02501)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________




                                          1
              Submitted by the Clerk for Possible Jurisdictional Dismissal or
             Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 12, 2012
            Before: SCIRICA, SMITH and CHAGARES, Circuit Judges


                             (Opinion filed January 20, 2012)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Stephen G. Conklin appeals from several orders of the District Court, including

one denying reconsideration of an order denying his motion for a preliminary injunction.

For the following reasons, we will summarily affirm the District Court‟s denial of the

preliminary injunction and dismiss the remainder of Conklin‟s appeal for lack of

jurisdiction.

                                             I.

       Conklin filed a 91-page complaint against JP Morgan Chase and EMC Mortgage

Corporation; the law firm and lawyers that represent them; three judges of the York

County Court of Common Pleas and the court administrator; the Nineteenth Judicial

District of Pennsylvania; York County; the York County Sheriff; and a John Doe Deputy

Sheriff. He claimed that the defendants violated his civil rights, engaged in a conspiracy

to deprive him of his property and his right to be heard in court, and violated several state

laws in connection with allegedly fraudulent mortgage documents, an “illegal”

foreclosure on and sale of his home after years of state court litigation, and ongoing

ejectment proceedings filed against him in state court.

                                             2
        On April 5, 2011, Conklin filed a motion for a temporary restraining order

(“TRO”) and preliminary injunctive relief motivated by a March 21 default judgment

entered against him in the ejectment action and a related writ of execution pursuant to

which Conklin and his father were scheduled for eviction on April 7, 2011. Conklin

asked the District Court to enjoin or restrain the defendants from evicting him and his

father and to enjoin all pending state court proceedings concerning his property. On the

same day, Judge Kane, who was assigned to the case, entered an order striking four

paragraphs of the complaint and a motion for recusal that Conklin had filed, see Fed. R.

Civ. P. 12(f), and a second order recusing herself pursuant to 28 U.S.C. § 455(a). The

matter was immediately reassigned to Judge Rambo.

        The Magistrate Judge assigned to the case issued a report and recommendation

(“R&R”) advising the District Court to deny Conklin‟s motion for injunctive relief. The

Magistrate Judge concluded, among other things, that Conklin failed to establish a

likelihood of success on the merits of his claims. The District Court adopted the R&R,

but the state court granted Conklin a TRO and he and his father were not evicted at that

time.

        Conklin filed two motions for reconsideration of Judge Kane‟s orders1 and a

motion for reconsideration of his request for preliminary injunctive relief, all of which

were denied. Conklin timely appealed the denial of his motion for reconsideration of the

order denying him a TRO and preliminary injunction. He also sought review of the order


1
  Conklin did not “wish to change the result of Judge Kane‟s order of recusal,” but
challenged the reasoning behind that order.
                                           3
striking four paragraphs from his complaint and his recusal motion, and Judge Kane‟s

recusal order.2

                                            II.

       To the extent Conklin‟s claims are not barred by the Rooker-Feldman doctrine, the

District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 & 1343. This Court has

jurisdiction to address the District Court‟s denial of a preliminary injunction pursuant to

28 U.S.C. § 1292(a)(1),3 and may summarily affirm if no substantial question is

presented by the appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. “We generally

review a district court‟s denial of a preliminary injunction for abuse of discretion but

review the underlying factual findings for clear error and examine legal conclusions de

novo.” Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009) (footnote omitted).


2
  After this appeal was filed, the case was reassigned to a new district judge and the
eviction was rescheduled, prompting Conklin to file additional motions for injunctive
relief. The District Court granted Conklin two TROs pending its consideration of
whether a preliminary injunction was warranted, but ultimately denied preliminary
injunctive relief on January 17, one day before the second TRO was set to expire. As the
eviction has since been rescheduled for January 23, Conklin filed an emergency motion
with this Court seeking a TRO to prevent his anticipated eviction.
3
  In contrast, we lack jurisdiction to review the District Court‟s denial of a TRO. See
Nutrasweet Co. v. Vit-Mar Enters., Inc., 112 F.3d 689, 692 (3d Cir. 1997). We also lack
jurisdiction to review the order striking four paragraphs of Conklin‟s complaint and his
recusal motion, as that order is interlocutory and not appealable at this time. See
Mohawk Indus., Inc. v. Carpenter, 130 S. Ct. 599, 604-05 (2009) (“A final decisio[n] is
typically one by which a district court disassociates itself from a case.”) (quotations
omitted and alteration in original); Gov‟t of V.I. v. Hodge, 359 F.3d 312, 319 (3d Cir.
2004) (explaining requirements of collateral order doctrine). Furthermore, Conklin lacks
standing to challenge Judge Kane‟s recusal order. See Concerned Citizens of Cohocton
Valley, Inc. v. N.Y. State Dep‟t of Envtl. Conservation, 127 F.3d 201, 204 (2d Cir. 1997)
(“[I]f a court grants the ultimate relief a party requested, even though on grounds other
than those urged by the prevailing party, that party is generally not „aggrieved‟ by the
judgment and may not appeal.”).
                                            4
“A party seeking a preliminary injunction must show: (1) a likelihood of success on the

merits; (2) that [he] will suffer irreparable harm if the injunction is denied; (3) that

granting preliminary relief will not result in even greater harm to the nonmoving party;

and (4) that the public interest favors such relief.” Kos Pharm., Inc. v. Andrx Corp., 369

F.3d 700, 708 (3d Cir. 2004).

       We agree with the District Court that Conklin failed to establish a likelihood of

success on his claims to justify a preliminary injunction. First, to the extent that Conklin

seeks redress for injuries caused by the state courts‟ judgments, including the judgment

against him in the foreclosure action and related sale of his property pursuant to that

judgment, the District Court correctly concluded that the Rooker-Feldman doctrine bars

his claims. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

165-66 (3d Cir. 2010). To the extent Conklin seeks relief for injuries independent of,

albeit related to, the state court proceedings, we agree with the District Court that many

of his claims – such as those questioning the veracity of the mortgage documents – are

likely barred by res judicata.4 See Balent v. City of Wilkes-Barre, 669 A.2d 309, 313

(Pa. 1995) (a valid, final judgment on the merits precludes future litigation between the

parties or their privies on the same cause of action, including claims that could have been

litigated during the first proceeding); see also Del. River Port Auth. v. Fraternal Order of



4
  Likewise, res judicata concerns are raised by an unsuccessful federal action that Conklin
brought against some of the defendants in this case, in which he asserted federal and state
claims stemming from the foreclosure proceedings on his home. See Conklin v. Purcell,
Krug & Haller, 282 F. App‟x 193 (3d Cir. 2008).

                                             5
Police, 290 F.3d 567, 573 (3d Cir. 2002) (“A federal court looks to the law of the

adjudicating state to determine its preclusive effect.”).

         There are additional problems with Conklin‟s claims that make his success on the

merits unlikely. The crux of his complaint is that the banks, their lawyers, and the state

judges presiding over proceedings relating to his property engaged in a vast conspiracy to

deprive him of his property without due process. However, nothing in the complaint

suggests that the alleged conspiracy was motivated by racial or class-based

discriminatory animus such that he could prevail on a § 1985 claim. See Lake v. Arnold,

112 F.3d 682, 685 (3d Cir. 1997). Furthermore, contrary to Conklin‟s apparent belief,

“merely resorting to the courts and being on the winning side of a lawsuit does not make

a party a co-conspirator or a joint actor with the judge.” See Dennis v. Sparks, 449 U.S.

24, 28 (1980). Conklin therefore is also unlikely to prevail on his § 1983 claims against

JP Morgan Chase, EMC Mortgage, and their attorneys, as those defendants cannot likely

be considered state actors. See Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir.

1995).

         More fundamentally, we find it difficult to see how Conklin was deprived of due

process when he was given an opportunity to defend against the foreclosure and

ejectment actions, appeared at several hearings, and filed numerous motions in state

court, including stay motions that were granted and a motion to vacate the default

judgment entered against him in the ejectment action. That Conklin was ultimately

unsuccessful, or disagrees with the manner in which the state judges handled or continue

to handle his cases, does not amount to a due process claim. See Miller v. City of Phila.,

                                              6
174 F.3d 368, 373 (3d Cir. 1999) (“The fundamental requirement of due process is the

opportunity to be heard at a meaningful time and in a meaningful manner.”) (quotations

omitted). In sum, having thoroughly reviewed the complaint and Conklin‟s filings, we

find it unlikely that he will be entitled to a judgment in his favor.

       For the foregoing reasons, we will summarily affirm the District Court‟s denial of

Conklin‟s motion for a preliminary injunction. For the same reasons, we deny Conklin‟s

emergency motion for a temporary restraining order. See Republic of Philippines v.

Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d Cir. 1991). We will dismiss the

remainder of Conklin‟s appeal for lack of jurisdiction.




                                               7